Chancellor Rutledge
delivered the decree of the court:
This was a hill for specific performance of a contract to accept of two houses at a valuation. The. confirmation of defendant by letter legalized his attorney’s contract, so far as to make, it an executory contract. This court will in some cases relieve, even where there is a penalty, and decree a specific performance. la this case it appears on the face of the agreement, that one *314of tlio houses which was unfinished, was to be m.shed by complainant within three months; whereas i tappearcd by evidence that it was not finished tor eleven months. The court will in some instances relieve against lapse of time, but this was immoderate; and. the property rapidly depreciating. All the cases respecting compensation relate to instances where compensation can be precisely ascertained. The rent would not be complete compensation for the great decline in the value of the property. Indeed it is impossible to ascertain it. It is a case sounding in damages and not for this court. If the house had' been finished according to contract, it might have been sold before the great fall of price. Perhaps the unfinished state of it prevented offers. Besides, the complainant gave no notice to the defendant of the bill filed for the foreclosure of the mortgage on the houses, for the debt due by complainant to Vandcrhorst. The lis pendens is not notice in such a case as this; he should have had actual notice. — > Complainant acted as owner of the houses, received rents, &c. But the court thinks the immoderate laches of the complainant in finishing the house is alone sufficient to bar complainant from relief in this case. Defendant early after his return refused to comply with the contract; yet the complainant never filed 1Ü3 bill for four years after, and till the property was greatly depreciated. When sold under mortgage, the property did not bring half the sum the defendant contracted for. The complainant must he left to his remedy at law.
Desaussure and Ford for complainant — Gen. Pinck-ney for defendant. — 'Bill dismissed with costs.